           Case 1:20-cv-05392-VSB Document 25 Filed 04/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
                                                                                             4/1/2021
GERALD ROLAND,                                            :
                                                          :
                                        Plaintiff,        :
                                                          :               20-cv-5392 (VSB)
                      -against-                           :
                                                          :                    ORDER
CITY OF NEW YORK, et al.,                                 :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On January 21, 2021, I granted the parties’ request to submit a proposed Case

Management Plan and Scheduling Order after the parties completed participation in the § 1983

Plan. (Doc. 23.) On March 25, 2021, it was reported that mediation was unsuccessful in

resolving any issues in this matter. (Doc. 24.) The parties are therefore directed to submit a

letter updating the Court on the status of this case, and indicating whether the parties have

completed participation in the § 1983 Plan. Accordingly, it is hereby:

        ORDERED that by April 8, 2021, the parties submit a joint status letter, not to exceed

three pages, updating the Court on the status of this case, and indicating whether the parties have

completed participation in the § 1983 Plan.

SO ORDERED.

Dated: April 1, 2021
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
